DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of arguments/remarks filed on 12/251/2021. Claims 1-22 and 25 are pending. Claims 23-24 have been previously canceled.

Information Disclosure Statement
The IDS received on 12/21/2021 has been entered and references cited within carefully considered.
Claim Interpretation
Claim Rejections - 35 USC § 112  
The applicant arguments/remarks filled on 12/21/2021 have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 112, sixth paragraph has been withdrawn.

Response to Arguments
Applicant’s arguments filled on 12/21/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references Chamberlain view of Fischer do not teach or suggest all the features "supplying electric power from a power supply unit to the first radio unit if the power demand does not exceed a power threshold, and supplying electric power from the power supply unit and a supplementary power source to the first radio unit if the power demand exceeds the power threshold" of claim 1. However, Examiner respectfully disagrees for the following reason. For example, Chamberlain teaches or suggest a current level of the DC power signal that is output from the power supply may be measured, and the voltage level of the DC power signal that is output by the power supply (i.e. power supply unit) may be automatically adjusted in response to changes in the measured output current of the DC power signal that is output from the power supply to provide the DC power signal at the radio end (i.e. the first radio unit) of the power cable that has the substantially constant voltage (i.e. if power demand does not exceed a power threshold) [col. 3, lines 44-51]. the programmable power supply may be a DC-to-DC converter that receives a DC power signal that is output from a second power supply (i.e. supplementary power source) and adjusts a voltage level (i.e. the power demand exceeds the power threshold) of the DC power signal that is output from the second power supply to provide the DC power signal at the radio end of the power cable that has the substantially constant voltage. The substantially constant voltage may be a voltage that exceeds a nominal power signal voltage of the radio and which is less than a maximum power signal voltage of the radio [col. 3, lines 52-61, see also col. 19, lines 19-67 and col. 20, lines 1-10, see also col. 21, lines 58-67 and col. 22, lines 1-9]. Chamberlain further discloses in the depicted embodiment, the second power supply 28 of FIG. 3 is omitted, and the first power supply 26 is configured to supply a DC power signal having a voltage that is significantly higher than the maximum voltage for the DC power signal that may be supplied to the remote radio head 24' (e.g., a 150-volt DC power signal). This high voltage DC power signal may experience significantly less power loss when 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US Patent No.: 10,281,939 B2) in view of Fischer et al. (US Pub. No.: 2011/0227414 A1). 
Regarding claim 1, Chamberlain discloses a method performed by a power control unit for supplying electric power to a first radio unit of a network node in a wireless network [Figures 6, 7, 8, col. 13, lines 17-25, 26-67 and col. 14, lines 1-22], the method comprising: - supplying electric power from a power supply unit to the first radio unit if the power demand does not exceed a power threshold (In the embodiment of FIG. 13, the diode 696 may be more effective than the capacitors 690, 692 in absorbing voltage spikes to ensure that the voltage of the power supply signal does not exceed the maximum specified power signal voltage for the remote radio head. If the voltage of the power signal spikes above the reverse breakdown voltage of the avalanche diode 696, the voltage across the diode 696 will be held substantially at the reverse breakdown voltage for the duration of the voltage spike (i.e., until the programmable power supply regulates the voltage). In some embodiments of FIG. 13, the shunt capacitors 690, 692 and/or the fuse circuit 694 may be omitted so that the circuit 650' will simply be a protection circuit without any shunt capacitance. A diode such as, for example, the avalanche diode 696 that is included in the embodiment of FIG. 13, may also be used to measure the resistance of the power cabling connection according to further embodiments of the present invention. In particular, a reverse DC voltage may be applied across the power supply and return conductors 632, 633, and the reverse current in response to this reverse voltage may be measured using, for example, the resistance  and - supplying electric power from the power supply unit and a supplementary power source to the first radio unit if the power demand exceeds the power threshold [col. 19, lines 19-67 and col. 20, lines 1-10, see also col. 21, lines 58-67 and col. 22, lines 1-9].
Although Chamberlain discloses everything as applied above, Chamberlain does not explicitly discloses obtaining a scheduled power demand related to an amount of electric power required in the first radio unit for transmissions scheduled in an imminent time interval. However, these concepts are well known in the art as taught by Fischer.
In the same field of endeavor, Fischer discloses - obtaining a scheduled power demand related to an amount of electric power required in the first radio unit for transmissions scheduled in an imminent time interval [Paragraphs 0030, 0040; power controller 210 may choose to maintain enough active strings to satisfy the peak power demands imposed by a telecommunications interface and associated cooling system. In the example, power controller 210 may maintain more battery strings in active status during summer months, when a cooling system requires more power [Para. 0056, see also Para. 0114],   


Regarding claim 2, Chamberlain/Fischer disclose everything as discuss above.
Although Chamberlain discloses everything as applied above, Chamberlain does not explicitly disclose wherein the imminent time interval is a resource block or a subframe in which said transmissions are scheduled to one or more wireless devices. However, these concepts are well known in the art as taught by Fischer.
In the same field of endeavor, Fischer discloses wherein the imminent time interval is a resource block or a subframe in which said transmissions are scheduled to one or more wireless devices (the power controller 210 may record the time and/or date of deployment in an index or other data structure that correlates deployment times, failure times, applicable warranty periods, serial numbers, and/or other similar information. Alternatively, or additionally, power controller 210 may send this information (i.e. resource block or subframe) to a remote monitoring location (i.e. one or more wireless devices). In this way, power controller 210, via regular testing of the battery strings 461, may detect when a battery string 461 or a battery 462 failure indicates that a warranty remedy is available (e.g., a free replacement battery, free service, a refund, etc.) and may take steps towards  remote monitoring location of the warranty remedy and/or otherwise) [Para. 0059, see also Para. 0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Fischer method into Chamberlain invention. One of ordinary skill in the art would have been motivated due to the power demands of the load and eventually reaches the Voltage of a parked string, the system may select the intercepted parked string and connect it to the load [Fischer, Para. 0018].

Regarding claim 3, Chamberlain/Fischer disclose everything as discuss above, Chamberlain further discloses wherein the power threshold is adjusted based on a ratio of usage time when electric power has been supplied from the supplementary power source [col. 3, lines 43-67 and col. 4, lines 1-3, col. 15, lines 14-26].

Regarding claim 4, Chamberlain/Fischer disclose everything as discuss above. Chamberlain further discloses wherein the power threshold does not exceed an available capacity of the power supply unit (In the embodiment of FIG. 13, the diode 696 may be more effective than the capacitors 690, 692 in absorbing voltage spikes to ensure that the voltage of the power supply signal does not exceed the maximum specified power signal voltage for the remote radio head. If the voltage of the power signal spikes above the reverse breakdown voltage of the avalanche diode 696, the voltage across the diode 696 will be held substantially at the reverse 

Regarding claim 5, Chamberlain/Fischer disclose everything as discuss above.
Although Chamberlain discloses wherein the supplementary power source comprises wherein the scheduled power demand is obtained from a scheduling function operative to schedule said transmissions in resource elements of each time interval. However, these concepts are well known in the art as taught by Fischer.
In the same field of endeavor, Fischer discloses wherein the scheduled power demand is obtained from a scheduling function operative to schedule said transmissions in resource elements of each time interval [Para. 0077, Paragraphs 0030, 0040; power controller 210 may choose to maintain enough active strings to satisfy the peak power demands imposed by a telecommunications interface and associated cooling system. In the example, power controller 210 may maintain more battery strings in active status during summer months, when a cooling system requires more power [Para. 0056, see also Para. 0114]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Fischer method into Chamberlain invention. One of ordinary skill in the art would have been motivated due to the power demands of the load and eventually reaches the Voltage of a parked string, the system may select the intercepted parked string and connect it to the load [Fischer, Para. 0018].

Regarding claim 6, Chamberlain/Fischer disclose everything as discuss above, Chamberlain further discloses wherein the power supply unit is shared with one or more other radio units [col. 8, lines 15-65 and col. 20, lines 34-54].  

Regarding claim 7, Chamberlain/Fischer disclose everything as discuss above.
Although Chamberlain discloses wherein the supplementary power source comprises a battery which is charged during periods when electric power is not supplied from the supplementary power source. However, these concepts are well known in the art as taught by Fischer.
In the same field of endeavor, Fischer discloses wherein the supplementary power source comprises a battery which is charged during periods when electric power is not supplied from the supplementary power source (Power controller 210 is also configured to manage and control the operation of rectifier and switch circuit 230 and battery circuit 260 based, at least in part, on the various status and control signal inputs. For example, when a primary power signal is available to the system, power controller may utilize control signals RECT CTL and STR EN to coordinate the charging and/or testing of battery circuit 260 [Para. 0031, see also Para. 0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Fischer method into Chamberlain invention. One of ordinary skill in the art would have been motivated due to the power demands of the load and eventually reaches the Voltage of a parked string, 

Regarding claim 8, Chamberlain/Fischer disclose everything as discuss above. 
Although Chamberlain discloses everything as applied above, Chamberlain does not explicitly disclose wherein the battery comprises two or more segments that can be used and charged individually. However, these concepts are well known in the art as taught by Fischer.
In the same field of endeavor, Fischer discloses wherein the battery [Fig. 2, Battery Circuit 260] comprises two or more segments that can be used and charged individually (Battery circuit 260 is configured to store power provided by primary power interface 240 and/or alternate power interface 250 in any number of batteries or other electrical energy storage devices (e.g., ultra-capacitors, super capacitors, other capacitors, inductors, etc.), which may be arranged in any combination of series configurations, parallel configurations, and/or series and parallel configurations. In one embodiment, battery circuit 260 includes multiple strings of serially connected batteries. As illustrated, battery circuit 260 is coupled to rectifier and switch circuit 230 via battery power signal BAT PWR and in some examples, via alternate charging signal ALT CHARGE PWR. Battery circuit 260 is also coupled to power controller 210 via string enable signals STR EN and string sense signals STR SNS. Further details regarding battery circuit 260 are discussed in conjunction with FIG.4, below [Para. 0039]).


Regarding claim 9, Chamberlain/Fischer disclose everything as discuss above, Chamberlain further discloses wherein the electric power from the supplementary power source is controlled by connecting and disconnecting the supplementary power source to/from the first radio unit [col. 22, lines64-67 and col. 23, 1-8].

Regarding claim 10, Chamberlain/Fischer disclose everything as discuss above, Chamberlain further discloses wherein the first radio unit is located at the top of a tower and the power supply unit is located at the bottom of said tower [col. 14, lines 61-67, col. 15, lines 53-64].    

Regarding claim 11, Chamberlain/Fischer disclose everything as discuss above, Chamberlain further discloses wherein the supplementary power source is located at the top of said tower [Fig. 9, col. 14, 31-67].  

Regarding claims 12-22, they are substantially the same as claims 1-11, except claims 12-22 are in apparatus claim format.  Because the same reasoning applies, a power control unit arranged to supply electric power to a first radio unit of a network node in a wireless network, wherein the power control unit [i.e. control module 50] is configured to [Figures 6, 7, 8, col. 13, lines 17-25, 26-67 and col. 14, lines 1-22]:

Regarding claim 25, it is substantially the same as claim 1, except claim 25 is in non-transitory computer storage medium claim format.  Because the same reasoning applies, claim 25 is rejected under the same reasoning as claim 1, wherein Chamberlain further discloses a non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to [Fig. 4, col. 9, lines 39-59] and Fig. 8, col. 13, lines 26-54]:
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465